Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing NRDC Acquisition Corp. Announces Conference Call to Discuss Plan to Continue Business as a REIT NEW YORK, August 11, 2009  NRDC Acquisition Corp. (NRDC Acquisition) (NYSE Amex: NAQ), a public investment vehicle, announced that it will host a conference call at 11:00am Eastern Time, on Thursday, August 13, 2009, to discuss the proposed transactions contemplated by its previously announced Framework Agreement, dated as of August 7, 2009, between NRDC Acquisition and NRDC Capital Management LLC, which will result in NRDC Acquisition continuing its business as a corporation that will qualify as a real estate investment trust for U.S. federal income tax purposes, commencing with its taxable year ending December 31, 2010, under its proposed new name, Retail Opportunity Investments Corp.
